IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT

                                     __________________

                                        No. 96-40186
                                      Conference Calendar
                                     __________________


UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

versus


WESLEY WILLIAM WALTER,

                        Defendant-Appellant.

                                 ----------
                   Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4::95-CV-282
                                 ----------
                                 June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.


PER CURIAM:*

   IT IS ORDERED that Wesley William Walter's motion to proceed in forma pauperis on appeal

is DENIED. Walter has not demonstrated cause and prejudice for failing to raise new arguments

in his prior motion under 28 U.S.C. § 2255. See McCleskey v. Zant, 499 U.S. 467, 494 (1991).

Nor has he shown that a fundamental miscarriage of justice would result if the new claims or




         *
         Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                           No. 96-40186
                                                -2-


previously raised claims are not heard. Id. at 495; United States v. Flores, 981 F.2d 231, 236 (5th

Cir.

1993). Thus, the district court did not abuse its discretion in dismissing this § 2255 motion as an

abuse of the procedure.

       Walter can present no legal points arguable on their merits, and his appeal is frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous, it is

DISMISSED. See 5th Cir. R. 42.2. We caution Walter that any additional frivolous appeals filed

by him will invite the imposition of sanctions. To avoid sanctions, Walter is further cautioned to

review any pending appeals to ensure that they do not raise arguments that are frivolous because

they have been previously decided by this court.

       APPEAL DISMISSED. SANCTIONS WARNING ISSUED